239 F.2d 66
Carlyle F. WARNER, t/a W. Frank Warner Company, Appellant,v.F. H. MARTELL COMPANY, Inc., Appellee.
No. 13320.
United States Court of Appeals District of Columbia Circuit.
Argued October 31, 1956.
Decided November 15, 1956.

Mr. Mark P. Friedlander, Washington, D. C., for appellant.
Mr. Stephen G. Ingham, Washington, D. C., for appellee.
Before FAHY, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
The questions for our decision are two: (1) whether appellant, subcontractor on a school building construction job, was legally responsible for the costs of certain temporary heating of the building for a longer period than anticipated because of delays which were due to no fault of appellant; and (2) whether appellee, the general contractor, was responsible to appellant for the amount of "extra" costs entailed by appellant for excavation work, the costs of which were enhanced by unexpected subsurface conditions. The trial court, after hearing evidence and considering the terms of the relevant documents, held for appellee on both questions and entered judgment accordingly. We find no error.


2
Affirmed.